Exhibit 10.1

 
Form of Executive Officer Bonus Plan – FY 2010
 
 
 

 

Assumptions:   Focus Operating Income weighted 50%; Revenue weighted 50%; 67% of
overall bonus opportunity Payment Quarterly Opportunity  120% of Base Salary
Quarterly Minimums 80% of revenue and operating income plan Board
Discretion      This bonus table is for guideline purposes only – actual amounts
may vary Executive   Rob Eberle

 
 
% Revenue
 
Operating Income
   
­Above 80%
Above 90%
100%
Above 100%
Above 110%
Above 120%
80%
 
20%
25%
35%
45%
55%
65%
85%
 
25%
30%
45%
55%
65%
75%
90%
 
30%
35%
55%
65%
75%
85%
95%
 
35%
45%
65%
75%
85%
90%
100%
 
40%
55%
75%
85%
90%
95%
105%
 
45%
65%
85%
90%
95%
100%
110%
 
50%
75%
90%
95%
100%
100%

 
    In addition to the above table, 33% of overall quarterly bonus opportunity
will be earned based on achievement of key management objectives established at
the beginning of the fiscal year.
 
   The Board may in its discretion award bonuses on a quarterly or annual basis
based on operating performance, corporate events or other circumstances which in
the Compensation Committee’s discretion is warranted.  Notwithstanding the
foregoing, bonuses will under normal circumstances be paid within 90 days of the
end of the quarter in which they are earned provided however that bonuses earned
in the first or second quarters of the Company’s fiscal year will be paid no
later than September 15th of the calendar year following the calendar year in
which the bonuses were earned, and bonuses earned in the third and fourth
quarters of the Company’s fiscal year will be paid no later than March 15th of
the calendar year following the calendar year in which the bonuses were earned.
